

116 S1293 IS: Foreign Service Families Act of 2019
U.S. Senate
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1293IN THE SENATE OF THE UNITED STATESMay 2, 2019Mr. Van Hollen (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo expand employment opportunities for spouses of Foreign Service officers.1.Short titleThis Act may be cited as the Foreign Service Families Act of 2019.2.Telecommuting opportunities(a)Updated planNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall revise Chapter 2360 of Volume 3 of the Foreign Affairs Manual to include an updated plan for providing telecommuting opportunities for spouses of Foreign Service officers who are stationed overseas. The Secretary of State may revise the Personnel Operations Handbook and the International Cooperative Administrative Support Services Handbook to reflect the updated plan.(b)ElementsThe updated plan developed under subsection (a) shall include—(1)arranging telecommuting options with Federal agencies for spouses already employed at agencies as civilian employees before moving overseas; and(2)encouraging Federal contractors to make telecommuting opportunities available to qualified eligible spouses.3.Employment and education programs for spouses of Foreign Service officersSection 706(b)(1) of the Foreign Service Act of 1980 (22 U.S.C. 4026(b)(1)) is amended—(1)by striking The Secretary may and inserting The Secretary shall;(2)in subparagraph (B), by striking and at the end;(3)by redesignating subparagraph (C) as subparagraph (D); and(4)by inserting after subparagraph (B) the following:(C)establishing a program for assisting spouses of Foreign Service officers to access employment and education opportunities, which shall be modeled after the programs authorized under sections 1784 and 1784a of title 10, United States Code, and based on regulations modeled after those prescribed pursuant to subsection (b) of such section 1784; and.4.Reporting on Foreign Service Family Reserve Corps(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the status of implementation of the Foreign Service Family Reserve Corps.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of the status of implementation of the Foreign Service Family Reserve Corps (FSFRC).(2)An assessment of the extent to which implementation was impacted by the Department of State hiring freeze and a detailed explanation of the effect of any such impacts.(3)A description of the status of implementation of a hiring preference for the FSFRC.(4)A detailed accounting of any individuals eligible for membership in the FSFRC who were unable to begin working at a new location as a result of being unable to transfer their security clearance, including an assessment of whether they would have been able to port their clearance as a member of the FSFRC if the program had been fully implemented.(5)An estimate of the number of individuals who are eligible to join the FSFRC worldwide and which of the three categories, as detailed in the Under Secretary for Management’s guidance dated May 3, 2016, under which those individuals would enroll.(6)An estimate of the number of individuals who are enrolled in the FSFRC worldwide and which of the three categories, as detailed in the Under Secretary for Management’s guidance dated May 3, 2016, under which those individuals enrolled.(7)An estimate of the number of individuals who were enrolled in each phase of the implementation of the FSFRC as detailed in guidance issued by the Under Secretary for Management of the Department of State.(8)An estimate of the number of individuals enrolled in the FSFRC who have successfully transferred a security clearance to a new post since implementation of the program began.(9)An estimate of the number of individuals enrolled in the FSFRC who have been unable to successfully transfer a security clearance to a new post since implementation of the program began.(10)An estimate of the number of individuals who have declined in writing to apply to the FSFRC.(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.5.Treatment of family members of Foreign Service officers seeking positions customarily filled by
 Foreign Service officers or foreign national employeesSection 311 of the Foreign Service Act of 1980 (22 U.S.C. 3951) is amended by adding at the end the following:(e)The Secretary shall hold a family member of a government employee described in subsection (a) seeking employment in a position described in that subsection to employment standards not higher than the employment standards applicable to Foreign Service officers, Foreign Service personnel, or foreign national employees seeking the same position..